DETAILED ACTION
Remarks
The instant application having Application Number 17/529,135 filed on November 17, 2021 has a total of 19 claims pending in the application; there are 2 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.  The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Continuation Statement
This patent application 17/529,135 is filed on 11/17/2021 is a continuation of 16/394,337, filed on 04/25/2019, now U.S. Patent #11,204,710.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/17/2021 and 02/02/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.                                                           

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 5 recites “primary storage subsystem to”.  the “to” in this phrase is not proper.  Please change the phrase removing “to”.  Claim1, line 14 recites “plurality of files to a to create”.  Please remove “to a” from this phrase.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1  and 11 of US Patent No. 11,204,710.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Patent No. 11,204,710 claims 1 and 11
Instant Application No. 17/529135 claims 2 and 10
1. A method of creating a filtered representation of secondary copy data in a networked data storage system, comprising: 
with one or more computing devices comprising computer hardware, 
copying data comprising a plurality of files residing in one or more primary storage devices in a primary storage subsystem to one or more secondary storage devices in a secondary storage subsystem to 
create a backup copy of the plurality of files, the backup copy of the plurality of files stored in a backup format; 
creating or modifying a metadata index data structure associated with the one or more secondary storage devices with metadata associated with the plurality of files; 
copying data associated with the plurality of files to a reference copy data store to create a reference copy of the plurality of files, 
wherein the reference copy of the plurality of files is stored in a native format; 
creating a reference index data structure associated with the reference copy of the plurality of files and storing the reference index data structure in the reference copy data store, 
wherein the reference index data structure is separate and distinct from the metadata index data structure, 
wherein the reference index data structure comprises content data of the plurality of files and the metadata associated with the plurality of files; 
accessing filter criteria for identifying a subset of the plurality of files residing in the backup copy in the secondary storage subsystem; 
identifying files that meet the filter criteria by accessing the reference index data structure; and 
providing access to the filtered representation, wherein the filtered representation is viewable by a user and shows a listing of the subset of files associated with the filtered representation.

2. (New) A method of creating a filtered representation of secondary copy data in a networked data storage system, the method comprising: 
with one or more computing devices comprising computer hardware, 
receiving data comprising a plurality of files residing in one or more primary storage devices in a primary storage subsystem to 
creating a backup copy of the received data, the backup copy stored in a backup format; 
creating or modifying a metadata index data structure associated with the one or more secondary storage devices with metadata associated with the plurality of files; 
identifying a subset of the plurality of files that satisfy one or more reference copy rules; 
creating or modifying a reference copy data store with the identified subset of the plurality of files to a to create a reference copy of the plurality of files, 
wherein the reference copy of the plurality of files is stored in a native format; and 
creating or modifying a reference index data structure associated with the reference copy, 
wherein the reference index data structure is separate and distinct from the metadata index data structure, 
wherein the reference index data structure comprises content data of the plurality of files and the metadata associated with the plurality of files.

11. A system configured for creating a filtered representation of secondary copy data, comprising: 
one or more computing devices comprising computer hardware configured to: 
initiate copying of data comprising a plurality of files residing in one or more primary storage devices in a primary storage subsystem to one or more secondary storage devices in a secondary storage subsystem to create a backup copy of the plurality of files, the backup copy of the plurality of files stored in a backup format; 
create or modify a metadata index data structure associated with the one or more secondary storage devices with metadata associated with the plurality of files; 
copy data associated with the plurality of files to a reference copy data store to create a reference copy of the plurality of files, 
wherein the reference copy of the plurality files stored in a native format; 
create a reference index data structure associated with the reference copy of the plurality of files and storing the reference index data structure in the reference copy data store, 
wherein the reference index data structure is separate and distinct from the metadata index data structure, 
wherein the reference index data structure comprises content data of the plurality of files and the metadata associated with the plurality of files; 
access filter criteria for identifying a subset of the plurality of files residing in the backup copy in the secondary storage subsystem; 
identify files that meet the filter criteria by accessing the reference index data structure; and 
provide access to the filtered representation, wherein the filtered representation is viewable by a user and shows a listing of the subset of files associated with the filtered representation that meets the filter criteria.

10. (New) A method for displaying a filtered representation of secondary copy data in a networked data storage system, the method comprising: 
accessing one or more filter criteria for identifying a subset of plurality of files residing in one or more secondary storage devices; 
identifying reference copy files that meet the one or more filter criteria by accessing a reference index data structure, wherein: 
the plurality of files were previously copied a reference copy data store during a backup operation of one or more primary storage devices, 
a backup copy of the plurality of files are stored in a backup format in one or more secondary storage devices, 
the reference copy data store comprises a reference copy of the plurality of files is stored in a native format, 
the reference index data structure is separate and distinct from a backup metadata index data structure, 
the backup metadata index data structure associated with the one or more secondary storage devices comprises metadata associated with the plurality of files, and 
the reference index data structure comprises content data of the plurality of files and metadata associated with the plurality of files; and 
providing access to the filtered representation, wherein the filtered representation is viewable by a user and displays a listing of the subset of files associated with the filtered representation.


Table 1
As exemplarily illustrated in Table 1 above, both are directed to filtered reference copy of secondary storage data in a data storage system; see claim language of both for detail. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to modify or to omit the additional elements of claims 1-20 of patent no. 11,204,710 to arrive at the claims 1-19 of the instant application 17/529135, because the person would have realize that the remaining element would perform the same functions as before.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 9-10 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crump et al. (US Patent No. 8,838,624, ‘Crump’, hereafter, provided by the Applicant’s IDS) in view of Prahlad et al. (US Patent No. 2007/02023938 A1, ‘Prahlad’, hereafter, provided by the Applicant’s IDS).

Regarding claim 2. Crump teaches a method of creating a filtered representation of secondary copy data in a networked data storage system (The results of the query are then filtered and sorted before they are returned to the HTTP client application 502. The content platform 500 includes a redundant array of independent nodes that are networked together. The query is processed in each node to provide results of the query by finding objects that fit the criterion of the query. Filtering the query results means including in a result set only results that match the criterion or criteria given by the REST client, Crump, FIG. 5, Abstract and Col 13, lines 27-40), the method comprising: 
with one or more computing devices comprising computer hardware, receiving data comprising a plurality of files residing in one or more primary storage devices in a primary storage subsystem ((Crump, Col 5 line 19-23:  Using the system, as illustrated in FIG. 1, enterprises can create permanent storage for many different types of fixed content information such as documents, e-mail, satellite images, diagnostic images, check images, voice recordings, video, and the like, among others), primary storage devices (Crump, FIG. 1 Client Storage Devices), primary storage subsystem (Crump, FIG. 1 Fixed Content File System)) to 
creating a backup copy of the received data, the backup copy stored in a backup format (Archived content is rendered in its original format, while metadata is exposed as files. FCFS provides conventional views of directories and permissions and routine file-level calls, so that administrators can provision fixed-content data in a way that is familiar to them, Crump, Col 6 lines 55-66); 
identifying a subset of the plurality of files that satisfy one or more reference copy rules (a policy is a set of rules, therefore, the rules are a policy; Crump, Abstract, FIG. 5, Col 12 line 53-Col 13 line 23:  Exemplary embodiments of the invention allow REST (Representational State Transfer) clients to query a content platform for lists of objects and metadata that match a given criterion without the need for the integrating application to traverse a directory, subdirectories, sub-subdirectories, and so forth to retrieve a list of objects and system metadata for the given criterion. Features of this invention include the ability for a client application to query by change time, query by directory, query by transaction (create, delete, purge), query by namespace, and page through results, etc. A single content platform node distributes the query to all regions across all the nodes in the content platform system and the same node sorts the results before returning the list back to the client application. According to specific embodiments, the database query is implemented in the Metadata Manager.  Crump, FIG. 2 Node 202 discloses one or more storage disks (i.e., secondary storage subsystem)); 
wherein the reference copy of the plurality of files is stored in a native format a Fixed Content File System (FCFS) emulates a native file system to provide full access to archive objects. Archived content is rendered in its original format, while metadata is exposed as files. FCFS provides conventional views of directories and permissions and routine file-level calls, so that administrators can provision fixed-content data in a way that is familiar to them, Crump, Col 6 lines 55-66); 
Crump does not teaches
creating or modifying a metadata index data structure associated with the one or more secondary storage devices with metadata associated with the plurality of files;
creating or modifying a reference copy data store with the identified subset of the plurality of files to a to create a reference copy of the plurality of files,
creating or modifying a reference index data structure associated with the reference copy, 
wherein the reference index data structure is separate and distinct from the metadata index data structure, 
wherein the reference index data structure comprises content data of the plurality of files and the metadata associated with the plurality of files.
However, Prahlad teaches that
creating or modifying a metadata index data structure associated with the one or more secondary storage devices with metadata associated with the plurality of files generating a data structure of metadata that describes system data and storage operations associated with the storage (i.e., creating metadata index data structure).  … a data collection agent may traverse a network file system and obtain certain characteristics and other attributes of data in the system. …, such a database may be a collection of metadata and/or other information regarding the network data …, metadata refers to data or information about data, and may include, for example, data relating to storage operations or storage management, such as data locations, storage management components associated with data, storage devices used in performing storage operations, index data, data application type, or other data, Prahlad [0058-0059].  Generally, the file scanning of step 106 may be performed by a data classification agent and may include traversing the file system of a client to identify data objects or other files, … obtain certain information regarding the information such as any available metadata, Prahlad [0066]);
creating or modifying a reference copy data store with the identified subset of the plurality of files to a to create a reference copy of the plurality of files (content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system (i.e., creating reference index data structure). … the monitor program may be initialized, which may include instantiating a data structure or index for recording interaction entries, and the assignment of a unique journal ID number which allows the system to differentiate between various journaling data structures that may be operating within the system, Prahlad [0080-0081]),
creating or modifying a reference index data structure associated with the reference copy (content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system (i.e., creating reference index data structure). … the monitor program may be initialized, which may include instantiating a data structure or index for recording interaction entries, and the assignment of a unique journal ID number which allows the system to differentiate between various journaling data structures that may be operating within the system, Prahlad [0080-0081]), 
wherein the reference index data structure is separate and distinct from the metadata index data structure (metadata index data structure describes system data and storage operations associated with the storage whereas reference index data structure describes content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system, Prahlad [0058-0059], [0080-0081]),
wherein the reference index data structure comprises content data of the plurality of files and the metadata associated with the plurality of files (Content agent may be generally used to obtain or filter data relating to content of the data moving from memory to mass storage. For example, content agent may read data payload information and generate metadata based on the operation for storage in metabase and may include a pointer to the data item in mass storage. The pointer information may optionally be stored in an index, Prahlad [0079] and Fig. 3.  Content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system. … the monitor program may be initialized, which may include instantiating a data structure or index for recording interaction entries, and the assignment of a unique journal ID number which allows the system to differentiate between various journaling data structures that may be operating within the system, Prahlad [0080-0081]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Crump and Prahlad before him/her, to further modify the teachings of Crump with the teachings of Prahlad's systems and methods for classification and transferring information in a storage network.  One would have been motivated to so in order to reduce the amount of time required to obtain data object information by substantially eliminating the need to obtain information from the source data, and furthermore minimizes the involvement of network resources in this process, substantially reducing the processing burden on the host system. The combination would enable precise and efficient storage operations (Prahlad, Abstract, [0032], [0060]).
Regarding claim 3. Crump as modified teaches , wherein the reference index data structure is not stored in the reference copy data store (Prahlad [0081-0082]). 
Regarding claim 4. Crump as modified teaches , wherein the reference index data structure is stored in the reference copy data store (Prahlad [0080-0081]).  
Regarding claim 5. Crump as modified teaches , wherein the reference copy includes copies of files in the plurality of files themselves (Prahlad [0080-0081]). 
Regarding claim 9. Crump as modified teaches, the method further comprising: 
accessing one or more filter criteria for identifying a filtered subset of the plurality of files residing in the backup copy in the one or more secondary storage devices (a policy is a set of rules, therefore, the rules are a policy; Crump, Abstract, FIG. 5, Col 12 line 53-Col 13 line 23:  Exemplary embodiments of the invention allow REST (Representational State Transfer) clients to query a content platform for lists of objects and metadata that match a given criterion without the need for the integrating application to traverse a directory, subdirectories, sub-subdirectories, and so forth to retrieve a list of objects and system metadata for the given criterion. Features of this invention include the ability for a client application to query by change time, query by directory, query by transaction (create, delete, purge), query by namespace, and page through results, etc. A single content platform node distributes the query to all regions across all the nodes in the content platform system and the same node sorts the results before returning the list back to the client application. According to specific embodiments, the database query is implemented in the Metadata Manager.  Crump, FIG. 2 Node 202 discloses one or more storage disks (i.e., secondary storage subsystem)); 
identifying files that meet the one or more filter criteria by accessing the reference index data structure (Prahlad [0080-0081]); and 
providing access to the filtered representation, wherein the filtered representation is viewable by a user and displays a listing of files associated with the filtered representation (Crump, Col 7 line 10-18).  
Regarding claim 10. Crump teaches a method for displaying a filtered representation of secondary copy data in a networked data storage system (The results of the query are then filtered and sorted before they are returned to the HTTP client application 502. The content platform 500 includes a redundant array of independent nodes that are networked together. The query is processed in each node to provide results of the query by finding objects that fit the criterion of the query. Filtering the query results means including in a result set only results that match the criterion or criteria given by the REST client, Crump, FIG. 5, Abstract and Col 13, lines 27-40), the method comprising: 
accessing one or more filter criteria for identifying a subset of plurality of files residing in one or more secondary storage devices (a policy is a set of rules, therefore, the rules are a policy; Crump, Abstract, FIG. 5, Col 12 line 53-Col 13 line 23:  Exemplary embodiments of the invention allow REST (Representational State Transfer) clients to query a content platform for lists of objects and metadata that match a given criterion without the need for the integrating application to traverse a directory, subdirectories, sub-subdirectories, and so forth to retrieve a list of objects and system metadata for the given criterion. Features of this invention include the ability for a client application to query by change time, query by directory, query by transaction (create, delete, purge), query by namespace, and page through results, etc. A single content platform node distributes the query to all regions across all the nodes in the content platform system and the same node sorts the results before returning the list back to the client application. According to specific embodiments, the database query is implemented in the Metadata Manager.  Crump, FIG. 2 Node 202 discloses one or more storage disks (i.e., secondary storage subsystem));  
a backup copy of the plurality of files are stored in a backup format in one or more secondary storage devices (Crump, Col 5, lines 11-12:  A node typically has access to one or more storage disks….  Archived content is rendered in its original format, while metadata is exposed as files. FCFS provides conventional views of directories and permissions and routine file-level calls, so that administrators can provision fixed-content data in a way that is familiar to them, Crump, Col 6 lines 55-66), 
the reference copy data store comprises a reference copy of the plurality of files is stored in a native format (a Fixed Content File System (FCFS) emulates a native file system to provide full access to archive objects. Archived content is rendered in its original format, while metadata is exposed as files. FCFS provides conventional views of directories and permissions and routine file-level calls, so that administrators can provision fixed-content data in a way that is familiar to them, Crump, Col 6 lines 55-66),
providing access to the filtered representation, wherein the filtered representation is viewable by a user and displays a listing of the subset of files associated with the filtered representation Crump, Col 7 line 10-18:  The access layer 304 preferably also includes a Web user interface (UI) 318 and an SNMP gateway 320. The Web user interface 318 preferably is implemented as an administrator console that provides interactive access to an administration engine 322 in the file transaction and administration layer 306. The administrative console 318 preferably is a password-protected, Web-based GUI that provides a dynamic view of the archive, including archive objects and individual nodes).
Crump does not teaches
identifying reference copy files that meet the one or more filter criteria by accessing a reference index data structure, wherein: 
the plurality of files were previously copied a reference copy data store during a backup operation of one or more primary storage devices,
the backup metadata index data structure associated with the one or more secondary storage devices comprises metadata associated with the plurality of files, and 
the reference index data structure comprises content data of the plurality of files and metadata associated with the plurality of files;
However, Prahlad teaches that
identifying reference copy files that meet the one or more filter criteria by accessing a reference index data structure (Content agent may be generally used to obtain or filter data relating to content of the data moving from memory to mass storage. For example, content agent may read data payload information and generate metadata based on the operation for storage in metabase and may include a pointer to the data item in mass storage. The pointer information may optionally be stored in an index, Prahlad [0079] and Fig. 3.  Prahlad [0142-0143] and Fig. 14 discloses steps associated with moving data between the computing devices described above. … the query may be analyzed and a first data store associated with a first computer may be searched for data objects satisfying the selection criteria. Data objects identified during this process may then be transferred to a second data store associated with a second computing device), wherein: 
the plurality of files were previously copied a reference copy data store during a backup operation of one or more primary storage devices (content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system (i.e., creating reference index data structure). … the monitor program may be initialized, which may include instantiating a data structure or index for recording interaction entries, and the assignment of a unique journal ID number which allows the system to differentiate between various journaling data structures that may be operating within the system, Prahlad [0080-0081]),
the reference index data structure is separate and distinct from a backup metadata index data structure (metadata index data structure describes system data and storage operations associated with the storage whereas reference index data structure describes content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system, Prahlad [0058-0059], [0080-0081]),
the backup metadata index data structure associated with the one or more secondary storage devices comprises metadata associated with the plurality of files generating a data structure of metadata that describes system data and storage operations associated with the storage (i.e., creating metadata index data structure).  … a data collection agent may traverse a network file system and obtain certain characteristics and other attributes of data in the system. …, such a database may be a collection of metadata and/or other information regarding the network data …, metadata refers to data or information about data, and may include, for example, data relating to storage operations or storage management, such as data locations, storage management components associated with data, storage devices used in performing storage operations, index data, data application type, or other data, Prahlad [0058-0059].  Generally, the file scanning of step 106 may be performed by a data classification agent and may include traversing the file system of a client to identify data objects or other files, … obtain certain information regarding the information such as any available metadata, Prahlad [0066]), and 
the reference index data structure comprises content data of the plurality of files and metadata associated with the plurality of files (Content agent may be generally used to obtain or filter data relating to content of the data moving from memory to mass storage. For example, content agent may read data payload information and generate metadata based on the operation for storage in metabase and may include a pointer to the data item in mass storage. The pointer information may optionally be stored in an index, Prahlad [0079] and Fig. 3.  Content metadata may be generated and used in locating data based on content features throughout a hierarchy within a storage operation system. … the monitor program may be initialized, which may include instantiating a data structure or index for recording interaction entries, and the assignment of a unique journal ID number which allows the system to differentiate between various journaling data structures that may be operating within the system, Prahlad [0080-0081]);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, having the teachings of Crump and Prahlad before him/her, to further modify the teachings of Crump with the teachings of Prahlad's systems and methods for classification and transferring information in a storage network.  One would have been motivated to so in order to reduce the amount of time required to obtain data object information by substantially eliminating the need to obtain information from the source data, and furthermore minimizes the involvement of network resources in this process, substantially reducing the processing burden on the host system. The combination would enable precise and efficient storage operations (Prahlad, Abstract, [0032], [0060).
Regarding claim 12. Crump as modified teaches, further comprising: 
at least one media agent index comprising metadata related to the plurality of files copied from the one or more primary storage devices to the one or more secondary storage devices (Crump, FIG. 2 Node 202; Crump, Col 5:  lines 8-9:  FIG. 1 illustrates one such scalable disk-based archival storage management system…lines 34-36:  A physical boundary of individual archive is referred to as a cluster (or a system)…lines 39-42:  Clusters…can be scaled from a few storage node servers to many nodes); and 
wherein a first media agent and a second media agent identify at least some of the files residing in the one or more secondary storage devices that meet the one or more filter criteria by reviewing the at least one media agent index (The metadata management system stores metadata objects in a database running on each node. This database is used to support the region map. An exemplary database is implemented using PostgreSQL, which is available as open source. Preferably, there is a schema for each region copy, and in each schema there is a table for each type of metadata object, Crump, Col 10, lines 5-10 and Fig. 5.  Each region preferably maps to a database optimized to handle query on the object change time through the use of a database index, Crump, Col 13, lines 54-56).
Regarding claims 13-15, the method of claims 13-15 substantially encompass the method recited in claims 3-5 therefore claims 13-15 are rejected for at least the same reason as claims 3-5 above.

Claims 6, 7, 8, 11, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Crump et al. (US Patent No. 8,838,624, ‘Crump’, hereafter, provided by the Applicant’s IDS) in view of  Prahlad et al. (US Patent No. 2007/02023938 A1, ‘Prahlad’, hereafter, provided by the Applicant’s IDS) and further in view of Muller et al. (US Patent Publication No. 2010/0250549, ‘Muller’, hereafter, provided by the Applicant’s IDS).

Regarding claim 6. Crump and Prahlad do not teach, wherein the reference copy includes source information, wherein the source information comprises, for each respective file in the subset, one or more of an indication as to a source computing device associated with the respective file and a source software application associated with the respective file.  
However, Muller teaches wherein the reference copy includes source information, wherein the source information comprises, for each respective file in the subset, one or more of an indication as to a source computing device associated with the respective file and a source software application associated with the respective file (If, at a later time, the data of the second client is variable instanced using the second storage device, references to the data objects stored on the first storage device would be stored on the second storage device.  This would result in the first storage device storing all of the actual data objects, and the second storage device storing only references to the actual data objects, Muller [0096]).  
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was made having the teachings of Crump, Prahlad and Muller before him/her, to modify Crump with the teaching of Muller’s storing variable number of instances of data objects.  One would have been motivated to do so for the benefit of minimizing the risk of data loss of non-unique data objects without creating secondary copies that are as large as the primary data.
Regarding claim 7. Crump as modified teaches, wherein a file in the subset is viewed or accessed using the source software application associated with the file (File access calls preferably are intercepted by a user-space daemon and routed to the appropriate core component (in layer 308), which dynamically creates the appropriate view to the calling application, Crump, Col 6 lines 55-66).  
Regarding claim 8. Crump as modified teaches, wherein the reference copy comprises pointers to copies of files of the plurality of files and does not include copies of files of the plurality of files (The secondary storage computing device 165 also adds a pointer to the location at which the data object is stored (i.e., reference to the data stored comprises pointers) to the variable instance database, Muller [0069]).  
Regarding claim 11. Crump as modified teaches, wherein the reference copy was created or modified according to one or more reference copy rules (apply rules, Muller [0088], [0099]).  
Regarding claims 16-18, the method of claims 16-18 substantially encompass the method recited in claims 6-8 therefore claims 16-18 are rejected for at least the same reason as claims 6-8 above.
Regarding claim 19. Crump as modified teaches, wherein the listing does not include files in the plurality of files that are not in the subset (primary data may be organized into one or more sub-clients. A sub-client is a portion of the data of one or more clients, and can contain either all of the data of the clients or a designated subset thereof, Muller [0058]).


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASANUL MOBIN/
Primary Examiner, Art Unit 2168